         Case 1:19-cv-12565-NMG Document 1 Filed 12/20/19 Page 1 of 11




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

                                                                  C.A. NO.:

PENN-AMERICA INSURANCE COMPANY   )
     Plaintiff                   )
                                 )
v.                               )
                                 )
                                 )
HARTFORD FIRE INSURANCE COMPANY, )
    Defendant                    )


                    COMPLAINT FOR DECLARATORY JUDGMENT

       The plaintiff, Penn-America Insurance Company, as and for its Complaint against the

defendant, alleges and shows to the Court as follows:

                               PRELIMINARY STATEMENT

   1. This is a Civil Action in which the Plaintiff, Penn-America Insurance Company (“Penn-

       America”) seeks declaratory relief pursuant to 28 U.S.C. §2201(a) regarding the rights,

       duties and obligations of the defendant Hartford Fire Insurance Company (“Hartford”)

       vis-à-vis Super 99¢ Century, Inc. (“Super 99”) under a policy of commercial general

       liability insurance Hartford issued to Home Dynamix, LLC (“Home Dynamix”). Penn-

       America further seeks an award of damages, including multiple damages, from Hartford

       based upon Hartford’s willful violations of Mass. Gen. Laws c. 93A, §§2 and 11.

                               JURISDICTION AND VENUE

   2. Jurisdiction of this Court is invoked under 28 U.S.C. §1332(a) on the grounds that:

              a) Diversity of citizenship exists between Penn-America and Hartford; and

              b) A liability claim has been asserted by Nancy McLean (“McLean”) against,

              inter alia, Super 99 and Home Dynamix seeking damages for injuries she alleges

                                               1
     Case 1:19-cv-12565-NMG Document 1 Filed 12/20/19 Page 2 of 11




          she sustained incurring medical expenses over $700,000 (the “McLean claim”). It

          is the question of insurance coverage for the McLean claim and the order in which

          coverage should apply under insurance policies issued by Hartford to Home

          Dynamix and Penn-America to Super 99 that is at issue in this action. The matter

          in controversy therefore exceeds $75,000.

3. Venue herein is proper under 28 U.S.C. §1391(a).

                                       PARTIES

4. Penn-America is an insurance company duly organized under the laws of the

   Commonwealth of Pennsylvania with a principal place of business in Bala Cynwyd,

   Pennsylvania.

5. Hartford is an insurance company duly organized under the laws of Connecticut with a

   principal place of business in Hartford, Connecticut.

     FACTUAL BACKGROUND AND INSURANCE POLICY LANGUAGE

6. Penn-America issued a commercial general liability policy to Super 99, Policy No.

   PAV0041361, that was in effect from October 20, 2014 to October 20, 2015 (the “Penn-

   America Policy”). A true copy of the Penn-America Policy is attached hereto as Exhibit

   “A”.

7. On November 15, 2017, McLean filed a lawsuit in Suffolk Superior Court entitled Nancy

   McLean v. Super 99¢ Century, Inc., Home Dynamix et al., Civil Action No.:

   1784cv03730 (the “Complaint” or “Underlying Action”) arising out of injuries she

   alleges to have sustained on June 18, 2015 after slipping on a bath mat (the “bath mat”).

   A copy of the Complaint is attached hereto as Exhibit B.




                                            2
     Case 1:19-cv-12565-NMG Document 1 Filed 12/20/19 Page 3 of 11




8. McLean alleges that the bath mat was defective because it did not have adequate non-skid

   backing. Ex. B, Ex. C, Pl.’s Answer to Interrog. No. 27 Propounded by Home Dynamix.

9. The Complaint alleges that Home Dynamix manufactured the bath mat. Ex. B.

10. The Complaint alleges that McLean purchased the bathmat from Super 99. Ex B.

11. Penn-America assigned defense counsel to defend Super 99 in the Underlying Action.

12. 166 Salem Street, LLC and United Properties, Inc. – co-defendants in the Underlying

   Action – have asserted cross-claims against Super 99 in the Underlying Action.

13. Hartford issued a “special multi-flex” insurance policy to Home Dynamix, Policy No. 13

   UUN VU7065, that was in effect from May 20, 2014 to May 20, 2015 (the “Hartford

   Policy”).

14. The Hartford Policy contained an endorsement entitled “Additional Insured – Vendors”

   which provided as follows:

   This endorsement modifies insurance provided under the following:

          COMMERCIAL GENERAL LIABILITY COVERAGE
          PART PRODUCTS/COMPLETED OPERATIONS
          LIABILITY COVERAGE PART

          SCHEDULE

          Name of Additional Insured Person(s)
          Or Organization(s) (Vendor)                 Your Products

          [BLANK]                                     [BLANK]


          Information required to complete this Schedule, if not shown
          above, will be shown in the Declarations.

       A. Section II – Who Is An Insured is amended to include as an
          additional insured any person(s)or organization(s) (referred to
          below as vendor) shown in the Schedule, but only with respect
          to ‘bodily injury’ . . . arising out of ‘your products’ shown in
          the Schedule which are distributed or sold in the regular

                                           3
         Case 1:19-cv-12565-NMG Document 1 Filed 12/20/19 Page 4 of 11




              course of the vendor’s business, subject to the following
              additional exclusions:

           1. The insurance afforded the vendor does not apply to:
           a. ‘Bodily injury’ . . . for which the vendor is obligated to pay
               damages by reason of the assumption of liability in a contract
               or agreement. This exclusion does not apply to liability for
               damages that the vendor would have in the absence of the
               contract or agreement.
           b. Any express warranty authorized by you;
           c. Any physical or chemical change in the product made
               intentionally by the vendor;
           d. Repackaging, except when unpacked solely for the purpose of
               inspection, demonstration, testing, or the substitution of parts
               under instructions from the manufacturer, and then
               repackaged in the original container;
           e. Any failure to make such inspections, adjustments, tests or
               servicing as the vendor has agreed to make or normally
               undertakes to make in the usual course of business, in
               connection with the distribution or sale of the products;
           f. Demonstration, installation, servicing, or repair operations,
               except such operations performed at the vendor’s premises in
               connection with the sale of the product;
           g. Products which, after distribution or sale by you, have been
               labeled or relabeled or used as a container, part or ingredient
               of any other thing or substance by or for the vendor; or
           h. ‘Bodily injury’ . . . arising out of the sole negligence of the
               vendor for its own acts or omissions or those of its employees
               or anyone else acting on its behalf. However, this exclusion
               does not apply to:
           (1) The exceptions contained in Subparagraphs d. or f.; or
           (2) Such inspections, adjustments, tests or servicing as the vendor
               has agreed to make or normally undertakes to make in the
               usual course of business, in connection with the distribution or
               sale of the products.
           2. This insurance does not apply to any insured person or
               organization, from whom you have acquired such products, or
               any ingredient, part or container, entering into, accompanying
               or containing such products.

A copy of the Additional Insured endorsement is attached hereto as Exhibit D.




                                               4
          Case 1:19-cv-12565-NMG Document 1 Filed 12/20/19 Page 5 of 11




   15. Super 99 has asserted in the Underlying Action that it did not design, manufacture or

         assemble the bathmat. Exhibit E, Super 99’s Answer to Interrogatory No. 11 of Pl.’s

         Interrogs.

   16. The Penn-America Policy contains an “other insurance” provision which states, in

         pertinent part, that the Penn-America Policy was excess to:

                [a]ny other primary insurance available to you covering
                liability for damages arising out of the … products and
                completed operations, for which you have been added as an
                additional insured.
Ex. A.

   17. On February 21, 2019, the undersigned counsel, on behalf of Penn-America, sent a letter

         (the “February, 2019 Demand letter”) to Hartford regarding Hartford’s obligation to

         defend – and, if necessary, indemnify - Super 99 in connection with the Underlying

         Action. A copy of the February, 2019 Demand letter is attached hereto as Exhibit F as

         well as the signed copy of the return receipt card.

   18. Hartford received a copy of the February,2019 Demand letter on February 25, 2019. Ex.

         F.

   19. Hartford never responded to the February, 2019 Demand letter.

   20. After not receiving a response from Hartford, undersigned counsel sent a follow-up letter

         to Hartford on November 21, 2019 (the “November, 2019 Demand letter”). A copy of the

         November, 2019 Demand letter is attached hereto as Exhibit G.

   21. To date, Hartford has not responded to the November, 2019 Demand letter.




                                                   5
      Case 1:19-cv-12565-NMG Document 1 Filed 12/20/19 Page 6 of 11




COUNT I: DECLARATORY JUDGMENT – SUPER 99 IS AN ADDITONAL INSURED
UNDER THE HARTFORD POLICY AND HARTFORD IS OBLIGATED TO DEFEND
         AND INDEMNIFY SUPER 99 IN THE UNDERLYING ACTION

 22. The allegations contained in Paragraphs 1 through 21, above, are incorporated herein by

    reference as if they were fully set forth herein.

 23. Super 99 qualifies as an additional insured under the Hartford Policy.

 24. The Penn-America Policy operates only as excess insurance to the Hartford Policy’s

    coverage relative to the claims asserted against Super 99 in the Underlying Action.

 25. Hartford has a duty to defend Super 99 in the Underlying Action.

 26. If McLean is successful in establishing liability against Super 99 in the Underlying

    Action, Hartford has a duty to indemnify Super 99 relative to any judgment recovered by

    McLean in the Underlying Action.

 27. Hartford is obligated to reimburse Penn-America for all expenses it has incurred – and

    will incur - in defending Super 99 in the Underlying Action.

 28. An actual controversy exists between and among the parties to this action with respect to

    Hartford’s duty to defend and indemnify Super 99 in the Underlying Action.

 WHEREFORE, Penn-America Insurance Company demands judgment in the form of a

 declaration that:

    A.      Hartford is required to defend Super 99 in the Underlying Action;

    B.      Hartford is required to reimburse Penn-America in full for all defense costs

            incurred to date in connection with the defense of Super 99 in the Underlying

            Action;




                                               6
      Case 1:19-cv-12565-NMG Document 1 Filed 12/20/19 Page 7 of 11




    C.        If McLean is successful in establishing liability against Super 99 in the

              Underlying Action, Hartford is required to indemnify Super 99 relative to the

              Underlying Action; and

    D.        Such other and further relief as the Court may deem meet and just.

COUNT II: DECLARATORY JUDGMENT – THE HARTFORD IS OBLIGATED TO
DEFEND AND INDEMNIFY SUPER 99 IN THE UNDERLYING ACTION BECAUSE
  HARTFORD’S INSURED, HOME DYNAMIX, IS LIABLE TO SUPER 99 ON A
     THEORY OF COMMON LAW/TORT-BASED INDEMNIFICATION

 29. The allegations contained in Paragraphs 1 through 28, above, are incorporated herein by

    reference as if they were fully set forth herein.

 30. If Super 99 is held liable to McLean in the Underlying Action, such liability will be

    vicarious or constructive liability for the actual liability of Home Dynamix as

    manufacturer and seller of the allegedly defective product to Super 99 and Home

    Dynamix therefore would be obligated to indemnify Super 99 in the Underlying Action

    pursuant to a theory of common law/tort-based indemnification.

 31. On January 25, 2017, before suit was filed, defense counsel for Super 99 sent a letter to

    Home Dynamix concerning it of its obligation to defend and indemnify Super 99 in

    connection with McLean’s claims. A copy of the January 25, 2017 letter is attached

    hereto as Exhibit H.

 32. On March 24, 2017, counsel for Home Dynamix denied Super 99’s tender. A copy of the

    March 24, 2017 letter is attached hereto as Exhibit I.

 33. Hartford, as the insurer of Home Dynamix’s common law/tort-based indemnification

    exposure to Super 99, is obligated to defend and indemnify Super 99 in the Underlying

    Action.




                                               7
     Case 1:19-cv-12565-NMG Document 1 Filed 12/20/19 Page 8 of 11




34. An actual controversy exists between and among the parties to this action with respect to

   Hartford’s duty to defend and indemnify Super 99 in the Underlying Action based upon

   Hartford’s obligation to cover Home Dynamix for Home Dynamix’s common law/tort-

   based indemnification obligation toward Super 99 relative to the claims asserted against

   Super 99 in the Underlying Action.

WHEREFORE, Penn-America Insurance Company demands judgment in the form of a

declaration that:

   A.      Hartford is required to defend Super 99 in the Underlying Action;

   B.      Hartford is required to reimburse Penn-America in full for all defense costs

           incurred to date in connection with the defense of Super 99 in the Underlying

           Action;

   C.      Hartford is required to indemnify Super 99 relative to the Underlying Action; and

   D.      Such other and further relief as the Court may deem meet and just.

COUNT III: HARTFORD HAS VIOLATED M.G.L. c. 93A AND/OR M.G.L. c. 176D

35. The allegations contained in Paragraphs 1 through 34, above, are incorporated herein by

   reference as if they were fully set forth herein.

36. Hartford has committed unfair claims settlement practices as delineated by M.G.L. c.

   176D, §3(9) which declares, inter alia, the following to constitute unfair claims

   settlement practices:

           Failing to acknowledge and act reasonably promptly upon
           communications with respect to claims arising under insurance
           policies;

           Failing to adopt and implement reasonable standards for the
           prompt investigation of claims arising under insurance policies;




                                              8
         Case 1:19-cv-12565-NMG Document 1 Filed 12/20/19 Page 9 of 11




               Failing to effectuate prompt, fair and equitable settlements of
               claims in which liability has become reasonably clear;

               Failing to provide promptly a reasonable explanation of the basis
               in the insurance policy in relation to the facts or applicable law for
               denial of a claim or for the offer of a compromise settlement.

M.G.L. c. 176D, §§(3)(9)(b), (c), (f) and (n)

   37. Hartford’s violations of c. 93A were willful and knowing.

       WHEREFORE, plaintiff Penn-America Insurance Company demands judgment against

Hartford Fire Insurance Company in the form of a declaration that:

       A.      Hartford has committed an unfair claims settlement practice

       B.      Hartford’s violation of M.G.L. c. 93A and/or c. 176D was willful and knowing.

       C.      Penn-America is entitled to an award of compensatory damages against Hartford

               in the full amount of all costs and expenses, including attorney’s fees, incurred by

               Penn-America in the defense of Super 99 in the Underlying Action.

       D.      Because Hartford’s violations of c. 93A were willful and knowing, Penn-America

               is entitled to an award of double or treble its actual damages against Hartford.

       E.      Such other and further relief as the Court may deem meet and just.

 COUNT IV: DECLARATORY JUDGMENT – THE HARTFORD IS OBLIGATED TO
     REIMBURSE PENN-AMERICA UNDER A THEORY OF EQUITABLE
           CONTRIBUTION AND/OR EQUITABLE SUBROGATION

   38. The allegations contained in Paragraphs 1 through 37, above, are incorporated herein by

       reference as if they were fully set forth herein.

   39. Super 99 qualifies as an additional insured under the Hartford Policy.

   40. The Hartford and Penn-America are co-insurers of Super 99 with respect to the

       Underlying Action.




                                                  9
        Case 1:19-cv-12565-NMG Document 1 Filed 12/20/19 Page 10 of 11




   41. Pursuant to the terms of the Hartford and Penn-America Policies, the Penn-America

       Policy’s coverage of Super 99 operates only excess of the coverage afforded by the

       Hartford Policy.

   42. Penn-America is entitled to recover from Hartford the entire amount that Penn-America

       has paid to defend Super 99 as well as the full amount of any judgment or reasonable

       settlement that McLean may recover in the Underlying Action.

   43. In the alternative, Penn-America at the least has a right of equitable contribution from

       Hartford for its share of defense expense that Penn-America has incurred and will incur

       in the defense of Super 99 in the Underlying Action as well as its share of any indemnity

       payments (if any) that may be required to be paid to McLean in the Underlying action,

       whether by judgment or reasonable settlement.

WHEREFORE, plaintiff Penn-America Insurance Company demands judgment against

Hartford Fire Insurance Company in the form of a declaration that:

       A. Hartford is obligated:

              a. under a theory of equitable subrogation to reimburse Penn-America for the

                  full amount of defense costs and fees incurred in the defense of Super 99 in

                  the Underlying Action as well as the full amount of any indemnity payments

                  required to be paid on Super 99’s behalf in the Underlying Action whether by

                  judgment or reasonable settlement; or in the alternative

              b. under a theory of equitable contribution, Hartford is obligated to reimburse

                  Penn-America for one-half of the total sum of defense costs and fees incurred

                  in the defense of Super 99 in the Underlying Action as well as one-half the

                  total amount of any indemnity payments required to be paid on Super 99’s



                                               10
       Case 1:19-cv-12565-NMG Document 1 Filed 12/20/19 Page 11 of 11




                  behalf in the Underlying Action whether by judgment or reasonable

                  settlement.

      B. Such other and further relief as the Court may deem meet and just.

  PENN-AMERICA DEMANDS A TRIAL BY JURY ON ALL ISSUES SO TRIABLE



                                           Penn-America Insurance Company,
                                           By its Attorney,

                                           /s/ Richard J. Riley
                                           __________________________
                                           Richard J. Riley, BBO# 420610
                                           Melissa S. Arnold, BBO# 655292
                                           MURPHY & RILEY, P.C.
                                           125 High Street, Suite 2311
                                           Boston, MA 02110
                                           (617) 423-3700
                                           rriley@murphyriley.com
                                           marnold@murphyriley.com
Dated: 12/20/19




                                             11
